Order issued September       /7    ,   2012



                                              i.
                                              (:(‘‘   .




                                                  In The
                                Q!tittrt f
                         FiftI Oitritt uf xai at 1atta
                                         No. 05-12-00864-CV


       THE SHOPS AT LEGACY (INLAND) LIMITED PARTNERSHIP, Appellant

                                                      V.

      FINE AUTOGRAPHS & MEMORABILIA RETAIL STORES, INC., Appellee


                                                ORDER

       We GRANT appellant’s September 4, 2012 motion, as supplemented, for an extension of

time to file a brief. Appellant shall file its brief on or before September 24, 2012.




                                                           CAROLYN WRIGHT
                                                           (iiIIF JUSTICE